       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



                                                       X
JOSEPH CONNORS and JOSE LUNA RUBIO,
individually and on behalf of all others similarly
situated,

                      Plaintiffs,

                      v.                                   Case No.: 20-cv-5046

AMERICAN MEDICAL RESPONSE, INC. and
SENIORCARE EMERGENCY MEDICAL
SERVICES, INC.,

                      Defendants.

                                                       X




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
PRELIMINARY APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT




                                             Paul A. Pagano
                                         Moser Law Firm, P.C.
                                           5 East Main Street
                                         Huntington, New York
                                             (516) 671-1150
                                    paul.pagano@moserlawfirm.com
            Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 2 of 20




                                                        TABLE OF CONTENTS




TABLE OF AUTHORITIES .......................................................................................................... ii
Preliminary Statement ..................................................................................................................... 1
Background Facts ............................................................................................................................ 2
I.     The Parties. ................................................................................................................................ 2
II.     The Alleged Claims In The Lawsuit. ....................................................................................... 2
III.     Procedural History.................................................................................................................. 3
Summary of the Settlement Terms .................................................................................................. 4
Class Action Settlement Procedure ................................................................................................. 9
Argument ....................................................................................................................................... 11
I.     Standard for approval of a preliminary class action settlement motion. ................................. 11
II.     The settlement is fair, reasonable, and adequate. .................................................................. 12
III. The proposed notice is appropriate.......................................................................................... 15
IV. The notice plan and award distribution process are appropriate. ......................................... 16
Conclusion ..................................................................................................................................... 17




                                                                           i
           Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 3 of 20




                                               TABLE OF AUTHORITIES



CASES
City of Detroit v. Grinnell Corp., 495 F.2d 448 (2d Cir. 1974). ................................................... 12
Damassia v. Duane Reade, Inc., 2009 U.S. Dist. LEXIS 77489 (S.D.N.Y. 2009) ......................... 7
Frank v. Eastman Kodak Co., 228 F.R.D. 174 (W.D.N.Y. 2005)........................................... 11, 15
Grochowski v. Phoenix Const., 318 F.3d 80 (2d Cir. 2003).......................................................... 13
In re Austrian, 80 F. Supp. 2d 164 (S.D.N.Y. 2000) ............................................................... 14, 15
In re Michael Milken & Assocs. Sec. Litig., 150 F.R.D. 57 (S.D.N.Y. 1993) ............................... 16
In re Traffic Executive Ass’n, 627 F.2d 631 (2d Cir. 1980) .......................................................... 11
In re Warfarin Sodium Antitrust Litig., 391 F.3d 516 (3d Cir. 2004) ........................................... 13
Joel A. v. Giuliani, 218 F.3d 132 (2d Cir. 2000)).......................................................................... 15
Mayes v. Excelsior Ambulance Serv., 2019 U.S. Dist. LEXIS 44427 (D.S.C. March 19, 2019) .. 13
Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072 (2d Cir. 1998)................................. 11
Wal-Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96 (2d Cir. 2005) ......................................... 11

STATUTES
NYLL § 191 .......................................................................................................................... Passim
NYLL § 195 .......................................................................................................................... Passim

RULES
Fed. R. Civ. P. 23 .................................................................................................................. Passim




                                                                     ii
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 4 of 20




                                     Preliminary Statement

       Plaintiffs’ complaint in the instant action set forth seven causes of action as follows: (1)

violation of NYLL § 191(1)(a); (2) violation of NYLL § 195(1); (3) failure to pay overtime in

violation of the NYLL; (4) failure to pay overtime in violation of NYLL (failing to include meal

stipend in calculation of regular rate for overtime purposes); (5) failure to pay overtime in

violation of the FLSA; (6) failure to pay overtime in violation of FLSA (failing to include meal

stipend in calculation of regular rate for overtime purposes); and (7) violation of NYLL §

191(1)(a) during the period beginning March 29, 2020 through May 30, 2020 when SeniorCare

Emergency Medical Services, Inc.’s (“SeniorCare”) EMTs and Paramedics were deployed in

New York to assist with the COVID pandemic (“New York COVID deployment”). After

Defendants’ answers (in which they denied all wrongdoing), the exchange of vital documents, a

full day mediation session with Robert H. Kheel, Esq. and continued good faith discussions

between the parties, the parties were able to reach a settlement. More particularly, subject to

Court approval, the Parties have agreed to settle Joseph Connors’ (“Connors”) and Jose Luna

Rubio’s (“Rubio” and with Connors “Named Plaintiffs”) and the Class/Collective Members’

claims for One Hundred Sixty Thousand Dollars and Zero Cents ($160,000.00). The proposed

settlement would resolve all of the Named Plaintiffs’ claims as well as the Class/Collective

members’ Wage Claims as defined in the concurrently submitted settlement agreement. As

established below, the proposed settlement satisfies all criteria for preliminary approval.

       As such, Plaintiffs respectfully request that the Court (1) grant preliminary approval of

the Class Settlement Agreement and Release (“Settlement Agreement”) attached as Exhibit 2 to

the Declaration of Paul A. Pagano, Esq. in Support of Plaintiffs’ instant motion (“Pagano

Dec.”); (2) preliminarily certify the following settlement class for purposes of effectuating the




                                                 1
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 5 of 20




settlement: “All individuals who performed work as Emergency Medical Technicians or

Paramedics in connection with a deployment in New York in response to the COVID-19

pandemic during the period beginning March 29, 2020 and continuing through May 30, 2020;”

(3) approve the proposed class action notice (“Proposed Class Notice”), attached as Exhibit 3 to

the Pagano Dec, and direct its distribution; (4) set the date for the fairness hearing; (5) approve

the proposed class action settlement procedure; (6) designate the undersigned’s firm as class

counsel; and (7) approve the proposed schedule for final settlement approval set forth in this

memorandum and in the Proposed Order (attached as Exhibit 4 to the Pagano Dec). Defendants

do not oppose this motion.
                                       Background Facts

I.     The Parties.

       Plaintiff Connors was employed by Defendant SeniorCare as an EMT from October

2019 until July 15, 2020. Plaintiff Rubio has been employed by SeniorCare since June

2019. SeniorCare assigned its employees, including the Named Plaintiffs, to the New York

COVID deployment pursuant to a contract with Defendant American Medical Response,

Inc. (“AMR”).

II.    The Alleged Claims In The Lawsuit.

       Plaintiffs’ Complaint (“the Complaint”) asserts the following claims: (1) SeniorCare

violated the NYLL because it paid the Named Plaintiffs and the “SeniorCare Frequency Class”

in violation of NYLL § 191(1)(a) (Count I); (2) SeniorCare violated the NYLL because it did not

provide the Named Plaintiffs and the “SeniorCare Notice Class” with the hiring notices required

by NYLL § 195(1) (Count II); (3) Defendants failed to properly compensate the Named

Plaintiffs and the “Deployment Overtime Class” for overtime in violation of the NYLL (Count

III); (4) Defendants failed to include meal stipends in the regular rate used to calculate overtime


                                                 2
        Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 6 of 20




premiums for the Named Plaintiffs and “Meal Stipend Class” in violation of the NYLL (Count

IV); (5) Defendants failed to properly compensate the Named Plaintiffs and “FLSA Overtime

Collective” for overtime in violation of the FLSA (Count V); (6) Defendants failed to include

meal stipends in the regular rate used to calculate overtime premiums for the Named Plaintiffs

and “Meal Stipend Collective” in violation of the FLSA (Count VI); and (7) Defendants violated

the NYLL because they did not pay the Named Plaintiffs and members of the “Deployment

Frequency Class” in accordance with NYLL § 191(1)(a) (Count VII).

III.   Procedural History.

       Plaintiffs filed their Complaint on July 1, 2020. Defendants answered on September

14, 2020. The Court referred the case to Mediation on October 2, 2020. On December 15,

2020, the parties held a mediation session with Robert Kheel, Esq. On February 1, 2021, the

parties reached an agreement in principle to settle the litigation.




                                                   3
         Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 7 of 20




                                Summary of the Settlement Terms


I.       The settlement fund.

      The parties have agreed that Defendants will pay $160,000.00 to settle the instant litigation

with said sum to be placed in a Qualified Settlement Fund (“Settlement Fund”). $125,000 of the

$160,000 will be paid to resolve the Wage Claims as defined in the Settlement Agreement. The

balance, $35,000, shall be paid to the Named Plaintiffs to resolve their individual claims

including their Frequency Claims as defined in the Settlement Agreement. This is not a claims

made settlement but rather a common fund settlement. The “Net Settlement Fund” as defined in

the Settlement Agreement will be paid out to Authorized Claimants who submit a timely Claim

Form and Release and the Named Plaintiffs, who are deemed Authorized Claimants under the

terms of the Settlement Agreement. The Defendants are responsible for paying the regular

employer portion of the employee payroll taxes in addition to the Fund.

II.      Releasees and claims released.

                A.     By operation of the entry of the Final Approval Order, except as to such
rights or claims as may be created by the Settlement Agreement, each individual Class Member
who does not file an Opt-out Statement as set forth in the Settlement Agreement will forever and
fully release American Medical Response, Inc., SeniorCare Emergency Medical Services, Inc.,
and all presently or formerly affiliated persons or entities including, but not limited to, any of
AMR’s or SeniorCare’s present or former parent corporations, their owners, stockholders,
predecessors, successors, assigns, agents, directors, officers, employees, representatives,
attorneys, insurers, reinsures, parents, subsidiaries, affiliates, benefit plans, plan fiduciaries,
and/or administrators, and all persons acting by, through, under or in concert with any of them
(“Releasees”), from all wage and hour claims that could have been asserted under federal or state
laws by and on behalf of the Class Members in the Lawsuit regarding the New York COVID
deployment as defined in the Settlement Agreement. The Released Claims will include all
claims under federal or New York State laws for minimum or overtime wages, unreimbursed
expenses, spread of hours, any related wage and hour claims, all claims under NYLL for
penalties, all related derivative benefit claims (both ERISA and non-ERISA benefits).
Specifically, the Released Claims will include any and all claims related to hours worked on the
New York COVID deployment under the NYLL, Article 6, §192 (Cash payment of wages); §193
(Deductions from wages); §195 (Notice and record-keeping requirements); §198-c (Benefits or
wage supplements); §198-d (Posting regulations on illegal wage deductions) and any claim under



                                                  4
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 8 of 20




Article 19, § 605 et seq. of the NYLL for a claim of minimum wage or overtime and other
provisions including the supporting state regulations and New York Minimum Wage Orders, 12
NYCRR §§ 146, et seq., provided however, Class Members are not waiving claims for alleged
violation of NYLL §§ 191 and 198 with respect to frequency of pay. For those Class Members
who file claims, the Released Claims will further include any and all claims under the FLSA, 29
U.S.C.S. §§ 201 et seq. for minimum wage, overtime, unreimbursed expenses, and supporting
federal regulations, interest on such claims, and attorneys’ fees and costs related to such claims
through the date the Settlement Agreement was executed by all Parties.

               B.      In addition for the consideration set forth in the Settlement Agreement, the
Named Plaintiffs and their executors, administrators, successors and assigns, will voluntarily
release and forever discharge Releasees of and from any actions, causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, judgments, obligations, union grievances, claims, charges,
complaints, appeals and demands whatsoever, in law or equity, which they may have against
Releasees as of the date of execution of the Settlement Agreement, whether known or unknown,
asserted or unasserted, including, but not limited to, any alleged violation of: Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991, Pub. L. No.
102-166, Sections 1981 through 1988 of Title 42 of the United States Code, 42 U.S.C. §§ 1981-
1988; the Age Discrimination in Employment Act; the Fair Labor Standards Act of 1938, 29
U.S.C. § 201 et seq.; the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et seq.;
the Immigration Reform and Control Act, as amended; the Workers Adjustment Retraining
Notification Act, as amended; the Family and Medical Leave Act; the New York City
Administrative Code; the New York State Human Rights Law, New York Executive Law § 290
et seq.; the New York Civil Rights Law, New York Civil Rights Law § 1 et seq.; Article 6 of the
New York Labor Law, New York Labor Law § 190 et seq.; the New York occupational safety
and health laws; any claim arising under the common law; any other claim for employment
discrimination, retaliation, wrongful termination, constructive discharge, pain and suffering,
mental anguish, intentional and/or negligent infliction of emotional distress; any claim for costs,
fees, or other expenses, including attorneys’ fees or any other action against Releasees, based
upon any conduct occurring up to and including the date Named Plaintiffs executed the
Settlement Agreement.

III.   Eligible Employees.

       The eligible employees are the Named Plaintiffs and Opt-In Plaintiffs as defined in the

Settlement Agreement,

IV.    Allocation Formula.

       An Authorized Claimant’s Individual Gross Amount from the Net Settlement Fund will

be determined by the Settlement Claims Administrator as follows: The individual settlement

allocation to Authorized Claimants shall be based on a formula that computes a percentage of the



                                                5
        Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 9 of 20




Net Settlement Fund for each Authorized Claimant.            More particularly, each Authorized

Claimant’s individual settlement shall be calculated by dividing their individual potential amount

of recovery based on the number of hours each Authorized Claimant was assigned to the New

York COVID deployment by the total potential alleged unpaid wage pool. Assuming full

participation, once the percentage is computed, the Authorized Claimants will then be

apportioned the same percentage of the Net Settlement Fund. For example, if an individual

percentage of the potential unpaid wages pool is equal to 5%, then that Authorized Claimant

would have the ability to submit a claim to receive 5% of the Net Settlement Fund. If there is

less than full participation, meaning not all eligible Class Members submit a timely Claim Form

and Release, the Authorized Claimants will have their percentages rescaled such that their

percentages total 100% of the Net Settlement Fund. For example, if only three members (whose

non-scaled percentages are 5%, 15% and 25%) timely submit a Claim Form and Release, making

them Authorized Claimants, their respective shares of the Net Settlement Fund shall be scaled to

11.11%, 33.33% and 55.55%. Authorized Claimants whose individual apportionment would

result in a payment of less than $50, will be apportioned a minimum award from the Net

Settlement Amount in the amount of $50.

       Named Plaintiffs claim that they (and the Class/Collective Members) were entitled to be

paid for all 24 hours per day that they were assigned to the New York COVID deployment.

Defendants disagree on the grounds that a portion of the time was not compensable. The parties

also dispute the rate at which the hours in dispute should have been paid. Plaintiffs assert that all

EMTs and paramedics on the deployment should have been paid a minimum of $25 per hour

based on a prevailing wage schedule related to the Service Contract Act (“SCA”). Defendants




                                                 6
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 10 of 20




dispute Plaintiffs’ right to recover SCA rates in this case. The Fund is designed to compensate

each Class/Collective Member for a portion of the allegedly unpaid or underpaid overtime.

V.     Attorney Fees and Litigation Costs.

       Consistent with the Settlement Agreement, Defendants agree that the Plaintiffs are

entitled to an award of attorneys’ fees and costs. The attorney fees and reasonable litigation costs

will be deducted from the Settlement Fund. In a motion for final approval, Class Counsel will

submit a request for attorney fees and costs, which the Defendants will not oppose, but will not

exceed thirty-three and one-third percent (33.33%) of the Settlement Fund.

VI.    Service Awards.

       In recognition of the services they rendered on behalf of the class, from the Settlement

Fund, $4,000.00 in services awards will be requested to be allocated to Plaintiffs Connors and

Rubio (“Service Awards”).

       Plaintiffs Connors and Rubio will apply to the Court to receive service payments of no

more than $2,000.00 each. The Service Awards will be deducted from the Settlement Fund

before it is allocated. The Class Representatives have served the class by assisting with the

preparation of the Complaint, assisting counsel in preparing for mediation, producing

documents and attending mediation. They have also shouldered the inherent risks of being

named Plaintiffs in a class action lawsuit. Service Awards of this type are commonly awarded in

complex wage and hour litigation. See Damassia v. Duane Reade, Inc., No. 04 Civ. 8819, No.

04 Civ. 2295, 2009 U.S. Dist. LEXIS 77489, at **10-11 (S.D.N.Y. 2009) (“Such service awards

are common in class action cases and are important to compensate plaintiffs for the time and

effort expended in assisting the prosecution of the litigation, the risks incurred by becoming and

continuing as a litigant, and any other burdens sustained by the plaintiff.”).




                                                  7
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 11 of 20




VII.   Settlement Claims Administrator.

       The Parties have agreed that Analytics Consulting LLC shall serve as the Settlement

Claims Administrator. (Pagano Dec., Ex. 2 (Settlement Agreement) ¶ 2.3) The Claims

Administrator shall be responsible for (i) preparing, printing and disseminating to Class

Members the Proposed Notice; (ii) copying counsel for all Parties on material correspondence;

(iii) tracking and promptly furnishing Class Counsel and Defendants’ Counsel with copies of

objections, Opt-out Statements, or other written or electronic communications from Class

Members that the Settlement Claims Administrator receives; (iv) receiving, retaining and

reviewing the Claims Forms submitted by Class Members; (v) mailing the Settlement Checks to

Authorized Claimants; (vi) preparing and mailing Class Counsel’s attorneys’ fees, expenses, and

costs, and Service Awards in accordance with the Settlement Agreement and/or any Order of the

Court; (vii) administering all payroll tax obligations of Defendant SeniorCare, including issuing

the W-2 and 1099 Forms for all amounts paid to the Authorized Claimants; (viii) responding to

inquiries of Class Counsel and Defendants’ Counsel consistent with the Settlement Claims

Administrator’s duties; (ix) maintaining adequate records of its activities, including the dates of

the mailing/emailing of any Notice and mailing/emailing and receipt of Claim Form(s), returned

mail/email and other communications and attempted written or electronic communications with

Class Members; (x) providing Class Counsel and Defendants’ Counsel with all information,

documents, and calculations necessary to determine the Net Settlement Fund and each

Authorized Claimant’s pro rata share or allocation of the Net Settlement Fund; (xi) providing

Class Counsel and Defendants’ Counsel with updates of the number and identity of Authorized

Claimants, objections, and Opt-out Statements; (xii) throughout the period of claims

administration, the Settlement Claims Administrator will provide reports to the Parties upon




                                                8
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 12 of 20




request by either Party, regarding the status of the mailing of the Proposed Notice to Class

Members, Authorized Claimants, the claims administration process, distribution of the

Settlement Checks, or any other aspect of the claims administration process, subject to the terms

of this Agreement; and, (xiii) such other tasks as the Parties mutually agree.

        The administration cost is being deducted from the Settlement Fund prior to distributions

and will be a maximum of approximately $5,000. To select the Claims Administrator, counsel

for the parties secured bids from two administration companies. The claims administrator

selected submitted a competitive proposal, and has substantial experience handling such matters.

VIII. Settlement payment schedule.

        Defendants will fund the $160,000 Settlement Fund by making a single lump sum

payment within 30 days after the Final Approval Order issued by the Court following the

fairness hearing.

                               Class Action Settlement Procedure

    The well-defined class action settlement procedure includes three distinct steps:

    1. Preliminary approval of the proposed Settlement Agreement after submission to
       the Court of the instant written motion for preliminary approval;

    2. Dissemination of mailed, emailed and/or published notice of settlement to all
       affected Class/Collective Members; and

    3. A final settlement approval hearing at which class/collective members may be heard
       regarding the settlement, and at which argument concerning the fairness, adequacy, and
       reasonableness of the settlement may be presented.

         See Fed. R. Civ. P. 23(e); see also Herbert B. Newberg & Alba Conte, Newberg on

Class Actions (“Newberg”), §§ 11.22, et seq. (4th ed. 2002). This process safeguards class

members’ procedural due process rights and enables the Court to fulfill its role as the guardian of

class interests.




                                                 9
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 13 of 20




        With this motion, Plaintiffs request that the Court take the first step – granting

preliminary approval of the Settlement Agreement, approving Plaintiffs’ Proposed Notice, and

authorizing it to be sent. The parties respectfully submit the following proposed schedule for

final resolution of this matter for the Court’s consideration and approval:

       1.      Within fifteen (15) calendar days after the Preliminary Approval Order,
       Defendant SeniorCare will provide the Settlement Claims Administrator, in electronic
       form, the following information for all Class/Collective Members: name, telephone
       number, social security number, last known address, and e-mail address as that
       information exists on file with Defendant SeniorCare. All such information provided to
       the Settlement Claims Administrator will also be provided to Class Counsel, except for
       the Class/Collective Members’ last known addresses and social security numbers.
       (Pagano Dec., Ex. 2 ¶2.5(A).).

       2.      Within fifteen (15) days after Defendant SeniorCare provides the information set
       forth in Paragraph 2.5(A) to the Settlement Claims Administrator, the Settlement Claims
       Administrator shall mail to all Class/Collective Members, at the addresses provided by
       Defendant SeniorCare, via First Class United States Mail, postage prepaid, the Court-
       approved Proposed Notice. The Court-approved Proposed Notice shall also be emailed
       to all Class/Collective Members. (Pagano Dec., Ex. 2, ¶ 2.5(B).)

       3.     Consistent with the Settlement Agreement, Class/Collective members have
       45 days after the date the notices are mailed to submit claim forms, opt-out
       statements, or objections.

       4.   The Claims Administrator will use all reasonable efforts to reach Class/Collective
       Members as set forth in the Settlement Agreement (See e.g. Pagano Dec., Ex. 2, ¶ 2.5(C))

       5.      The Parties respectfully request that a final fairness hearing be scheduled as soon
       as is convenient for the Court on a date not less than 100 days after the filing of this
       preliminary approval motion.

       6.     Not later than fifteen (15) days before the final fairness hearing, Plaintiffs will
       prepare and file a Motion for Final Approval of the Settlement.

       7.     If the Court grants Plaintiffs’ Motion for Final Approval of the Settlement, the
       Court will issue a Final Approval Order and dismiss the lawsuit consistent with the
       terms of the Settlement Agreement. (Pagano Dec. Ex. 2, ¶ 2.8(B).)

       8.     The Final Effective Date shall be the date: (a) thirty (30) days after the Court has
       entered the Final Approval Order and dismissal if there are no appeals; or (b) if
       appellate review is sought, after the expiration of all avenues of appellate review have
       been exhausted and no further review is permitted. (Pagano Dec., Ex. 2, ¶ 1.17.)



                                                10
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 14 of 20




       9.     The settlement checks to Authorized Claimants, payment to the Claims
       Administrator and payment to Class Counsel for attorneys fees and costs will be issued
       by the Claims Administrator within thirty (30) days after the Final Effective Date.
       (Pagano Dec., Ex. 2 ¶ 2.9(C))

       10.    The settlement checks will remain negotiable for a period of ninety (90) days
       from the date of mailing. (Pagano Dec, Ex. 2 ¶ 3.2(D))

       11.    By operation of the Final Approval Order, the releases set forth in ¶ 4.1 of the
       Settlement Agreement will come into effect (Pagano Dec., Exhibit 2, ¶ 4.1.)

                                            Argument

I.     Standard for approval of a preliminary class action settlement motion.

       The law favors compromise and settlement of class action suits. Wal-Mart Stores, Inc. v.

Visa U.S.A. Inc., 396 F.3d 96, 116 (2d Cir. 2005). The trial court has the discretion to approve a

proposed class action settlement. Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072,

1079 (2d Cir. 1998). To grant preliminary approval of a class action settlement the court need

only initially review the written submissions of the parties in support of the motion and

determine if the settlement is fair and would most likely be approved at a full-scale hearing after

submission to the settlement class. In re Traffic Executive Ass’n, 627 F.2d 631, 634 (2d Cir.

1980); Newberg § 11.25 (“If the preliminary evaluation of the proposed settlement does not

disclose grounds to doubt its fairness . . . and appears to fall within the range of possible

approval,” the court should permit notice of the settlement to be sent to class members). Fairness

is determined by reviewing the negotiations of the settlement agreement and its terms. Frank v.

Eastman Kodak Co., 228 F.R.D. 174, 184 (W.D.N.Y. 2005). But, “A presumption of fairness,

adequacy, and reasonableness may attach to a class settlement reached in arm’s-length

negotiations between experienced, capable counsel after meaningful discovery.” Wal-Mart

Stores, 396 F.3d at 116 (internal quotations omitted).




                                                11
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 15 of 20




       In evaluating a class action settlement, courts in the Second Circuit generally consider the

nine factors set forth in City of Detroit v. Grinnell Corp., 495 F.2d 448, 463(2d Cir. 1974).

Although the Court’s task on a motion for preliminary approval is merely to perform an “initial

evaluation,” Newberg § 11.25, to determine whether the settlement falls within the range of

possible final approval, or “the range of reasonableness,” id. at §11.26, it is useful for the Court

to consider the criteria on which it will ultimately judge the settlement.

        The Grinnell factors are (1) the complexity, expense and likely duration of the

litigation; (2) the reaction of the class to the settlement; (3) the stage of the proceedings and the

amount of discovery completed; (4) the risks of establishing liability; (5) the risks of

establishing damages; (6) the risks of maintaining the class action through the trial; (7) the

ability of the defendants to withstand a greater judgment; (8) the range of reasonableness of the

settlement fund in light of the best possible recovery; and (9) the range of reasonableness of the

settlement fund to a possible recovery in light of all the attendant risks of litigation. Grinnell,

495 F.2d at 463. All of the Grinnell factors weigh in favor of approval of the Settlement

Agreement, and certainly in favor of preliminary approval.

II.    The settlement is fair, reasonable, and adequate.

           1. Grinnell factor one is satisfied given the complexity, expense and likely
              duration of the litigation.

        This matter is still in the preliminary phases of litigation and proving and defending

the issues will be complex. The parties dispute, among other things, whether certain time that

EMTs and Paramedics were assigned to the New York COVID deployment was compensable

and the rate at which such time should be compensated. Plaintiffs claim that they, and all

Class/Collective Members, should have been compensated for all hours that they were

assigned to the New York COVID deployment at Service Contract Act (“SCA”) rates.


                                                 12
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 16 of 20




Defendants contend that there is no private right of action available under the SCA and that the

SCA preempts state law claims for underpayment of wages. Mayes v. Excelsior Ambulance

Serv., Civil Action No.: 3:17-cv-02358-JMC, 2019 U.S. Dist. LEXIS 44427 (D.S.C. March 19,

2019); Grochowski v. Phoenix Const., 318 F.3d 80 (2d Cir. 2003). Extensive and costly

discovery and motion practice would be necessary to resolve these issues. Additionally, given

the factual issues inherent in this litigation a trial would likely be necessary and as a result the

matter would likely not resolve for quite some time.

           2. Grinnell factor two is satisfied because the putative class is most likely not
              expecting a settlement.

       Although notice of the settlement and its details has not yet been issued to

Class/Collective members, the Named Plaintiffs believe that the reaction would be positive as,

inter alia, the $125,000 earmarked for the Class/Collective Members’ wage claims represents

approximately 100% of their alleged unpaid overtime when calculating same based on their

regular (as opposed to SCA) rates of pay.         Moreover, it is unlikely that Class/Collective

Members are expecting to receive additional pay for the New York COVID deployment.

       And, although the Court could more fully analyze this factor after notice is issued and

Class/Collective Members are given the opportunity to opt-out or object, it weighs in favor of

preliminary approval.

           3. Grinnell factor three is satisfied because the Parties engaged in
              sufficient discovery.

       Although preparing this case through trial would require hundreds more hours of work

for both sides, the parties have completed enough discovery to recommend settlement. The

proper question is “whether counsel had an adequate appreciation of the merits of the case

before negotiating.” In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537 (3d Cir. 2004).




                                                 13
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 17 of 20




       The parties’ discovery here meets this standard. Class Counsel interviewed the Named

Plaintiffs and reviewed their documents. Also, the parties exchanged discovery and briefing in

advance of mediation. Further, the parties also exchanged confidential information at a private

mediation session to learn the strengths and weaknesses of their cases.

           4.Grinnell factors four and five are satisfied because the risks of establishing liability and
            damages pose a significant enough risk to the Plaintiffs to merit settlement.

       Although Plaintiffs believe their case is strong, it is subject to considerable risk as to

liability and damages. In weighing the risks of establishing liability and damages, the court

“must only weigh the likelihood of success by the plaintiff class against the relief offered by the

settlement.” In re Austrian, 80 F. Supp. 2d 164, 177 (SDNY 2000)(internal quotations omitted).

       The initial risk in this matter is securing conditional and class certification. Among other

things, the small number of potential class members creates a risk that Plaintiffs will fail to

satisfy the numerosity requirement. Also, as discussed above, there is a legal question as to

whether there is a private right of action available under the SCA and whether the SCA preempts

state law claims for underpayment of wages. Moreover, there is a question as to the number of

compensable hours worked by Plaintiffs that effect both liability and damages.

       Thus, this factor weighs heavily in favor of preliminary approval.

            5. Grinnell factor six is satisfied because the risks of maintaining the class
               action through the trial.

       This factor is satisfied because there is currently no class or collective group certified.

Settlement eliminates this risk, expense, and delay. This factor favors preliminary approval.

            6. Grinnell factor seven is satisfied because the defendants are not likely to
               withstand a greater judgment when viewed in light of a potential judgment.

       Defendants’ ability to withstand a greater judgment is not currently at issue. Even if

Defendants can withstand a greater judgment, a “defendant’s ability to withstand a greater



                                                 14
       Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 18 of 20




judgment, standing alone, does not suggest that the settlement is unfair.” Frank, 228 F.R.D.

at 186 (quoting In re Austrian, 80 F. Supp. 2d at 178 n.9). This factor does not hinder this

Court from granting preliminary approval.

           7. Grinnell factors eight and nine are satisfied because the settlement fund is
              reasonable in light of the best possible recovery and in light of all the
              attendant risks of litigation.

        Plaintiffs’ counsel has determined that this case presents risks that militate toward

compromise. Defendants have agreed to settle this case with Class/Collective Members for

$125,000.00 and to settle the separate individual claims of the Named Plaintiffs for $35,000.00.

The $125,000 represents almost full payment for the Class/Collective Members’ alleged unpaid

overtime based on their regular (as opposed to SCA) rates. The $35,000 represents a substantial

portion of the Named Plaintiffs’ non-overtime based claims. The foregoing amounts represent

good value given the attendant risks of litigation, even though recovery could be greater if

Plaintiffs succeeded on all claims at trial and survived an appeal.
                                     *              *          *

       The Grinnell factors all weigh in favor of issuing preliminary approval of the settlement.

If a substantial number of objectors come forward with meritorious objections, then the Court

may reevaluate its determination. Because the settlement, on its face, is “‘fair, adequate, and

reasonable, and not a product of collusion,’” Frank, 228 F.R.D. at 184 (quoting Joel A. v.

Giuliani, 218 F.3d 132, 138-39(2d Cir. 2000)), the Court should grant its preliminary approval.

III. The proposed notice is appropriate.

       The content of the Proposed Class Notice, attached to the Pagano Dec as Exhibit 3, fully

complies with due process and Fed. R. Civ. P. 23. Pursuant to Fed. R. Civ. P. 23(c)(2)(B), the

notice must provide:




                                                15
      Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 19 of 20




              the best notice practicable under the circumstances, including individual
              notice to all members who can be identified through reasonable effort.
              The notice must concisely and clearly state in plain, easily understood
              language: the nature of the action; the definition of the class certified; the
              class claims, issues, or defenses; that a class member may enter an
              appearance through counsel if the member so desires; that the court will
              exclude from the class any member who requests exclusion, stating when
              and how members may elect to be excluded; and the binding effect of a
              class judgment on class members under Rule 23(c)(3).

       The Proposed Class Notice satisfies each of these requirements. It also describes the terms

of the settlement and provides specific information regarding the date, time, and place of the final

approval hearing. Accordingly, the detailed information in the Proposed Class Notice is more

than adequate to put class members on notice of the proposed settlement and is well within the

requirements of Rule 23(c)(2)(B). Notably, Courts have approved class notices even when,

unlike here, they provided only general information about a settlement. See, e.g., In re Michael

Milken & Assocs. Sec. Litig., 150 F.R.D. 57, 60(S.D.N.Y. 1993) (class notice “need only

describe the terms of the settlement generally”). The Proposed Class Notice far exceeds this

bare minimum and fully complies with the requirements of Rule 23(c)(2)(B). Plaintiffs

respectfully request that the Court approve the Proposed Class Notice.

IV.    The notice plan and award distribution process are appropriate.

       The Settlement Agreement provides that notices to Class/Collective Members will be

mailed individually by the Claims Administrator to the last known address of each class

member and also sent by email. (Pagano Dec., Exhibit 2, ¶ 2.5(B)). Defendants will forward

the class list to the Claims Administrator within fifteen (15) calendar days after the issuance of

the Preliminary Approval Order. (Id. at ¶ 2.5(A).) The Claims Administrator will send notices

within fifteen (15) calendar days after the contact information has been provided. (Id. at

¶2.5(B).) The Settlement Administrator will take all reasonable steps to obtain the correct




                                                16
      Case 1:20-cv-05046-KHP Document 30-6 Filed 04/09/21 Page 20 of 20




address of any class member for whom a Proposed Notice is returned as undeliverable and re-

send to the most recent addresses available. (Id. at ¶ 2.5(C).)

       The Proposed Notice contains information about how to exclude oneself, object to the

settlement, and/or file a claim. Class Members will have 45 days from the date of mailing to

submit opt-out requests or to comment on or object to the settlement. (Id. at ¶2.6(A) and

2.7(A).)) After final approval, the Claims Administrator will send to Authorized Claimants

their distribution payments thirty (30) days after the Final Effective Date. (Id. at ¶ 2.9(C).)

                                            Conclusion

        For the reasons set forth above, Plaintiffs respectfully request that the Court grant their

 Motion for Preliminary Approval of the Settlement and enter the Proposed Order.


Dated: Huntington, New York
       April 9, 2021

                                              Respectfully submitted,
                                              Moser Law Firm, P.C.

                                              ___________________________
                                              Paul A. Pagano
                                              5 East Main Street
                                              Huntington, NY 11743
                                              paul.pagano@moserlawfirm.com
                                              Tel: (516) 671-1150




                                                 17
